Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on Mire et al., US 7542791 B2 reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lang US 2017/0258526 A1, and further in view of Mire et al., US 7542791 B2, hereinafter Mire.

Claim 1. 
Lang teaches a method comprising: Lang teaches displaying, via a visualization device and overlaid on a portion of an anatomy of a patient viewable via the visualization device (see [0900] discloses the OHMD can display one or more digital holograms of subsurface anatomy of the patient, hidden or obscured by overlying skin, soft-tissue and/or bone. The OHMD can display an arbitrary virtual pedicle screw over the surgical field. Also see [1295]), a virtual model of the portion of the anatomy obtained from a virtual surgical plan (see Lang at [0055] FIGS. 16A and B are flow charts summarizing model generation, registration and view projection for one or more OHMD's, e.g. by a primary surgeon, second surgeon, surgical assistant nurse) for an orthopedic joint repair surgical procedure to attach a prosthetic to the anatomy (see Lang at [0069], [1462], [1480]) 
(The examiner’s notes: regarding … an orthopedic joint repair surgical procedure to attach a prosthetic… of a portion of an anatomy of a patient … Lang illustrates in fig. 7A a portion of a hip replacement procedure with a virtual modeling of the hip in figs. 4 and 22 also see Lang at  [0827] discloses examples of libraries of surgical instruments that can be used in pedicle screw placement or spinal rod placement, artificial disk replacement, hip replacement and knee replacement are provided below. Any other surgical instruments used in any other surgical procedure can be utilized in a virtual surgical plan and/or can be displayed by the OHMD) 
see [0004] discloses for a simultaneous visualization of live data of the patient, e.g. a patient's spine or joint, and digital representations of virtual data such as virtual cuts and/or virtual surgical guides including cut blocks or drilling guides through an optical head mounted display (OHMD). In some embodiments, the surgical site including live data of the patient, the OHMD, and the virtual data are registered in a common coordinate system. In some embodiments, the virtual data are superimposed onto and aligned with the live data of the patient. Unlike virtual reality head systems that blend out live data, the OHMD allows the surgeon to see the live data of the patient, e.g. the surgical field, while at the same time observing virtual data of the patient and/or virtual surgical instruments or implants with a predetermined position and/or orientation using the display of the OHMD unit.); and while a tool is being used to prepare the anatomy for attachment of the prosthetic; 
determining a current depth of the tool (see Lang at [0757] discloses the physical cut distal femoral bone); determining a relationship between the current depth of the tool and a target depth obtained from the virtual surgical plan (see Lang at [0757] discloses the physical cut distal femoral bone and the virtual cut distal femoral bone is below/above a certain threshold); and outputting a representation of the relationship, wherein outputting the representation comprises either: outputting, via the visualization device, an audible representation of the relationship; or outputting a haptic representation of the relationship (see Lang at [0758-0768]). 
Lang does not explicitly illustrate while a tool is being used to prepare the anatomy for attachment of the prosthetic.


    PNG
    media_image1.png
    565
    723
    media_image1.png
    Greyscale

The examiner believes Mire that is considered as a prior art to Lang, illustrates clearly in fig. 6 a portion of an anatomy of a patient viewable via a display device while the tool (that can 
	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mire into teachings of Lang in order to provide a system and apparatus that assist in precise preoperative planning and intraoperative navigation to position a selected implant. For example, it may be desirable to substantially determine a concise size, shape, volume, etc. of a implant prior to performing a procedure to ensure that the procedure will achieve a selected result. In addition, it is desirable to provide a system that will allow for substantially precise placement and performing of a procedure.

Claim 2. 
Lang teaches the method of claim 1, wherein the current depth comprises one or more of: a current drilling depth; a current reaming depth; and a current cutting depth. See [1605] discloses predetermined depth marker or depth gauge, predetermined angle/orientation/rotation marker, predetermined axis, e.g. rotation axis, flexion axis, extension axis, predetermined axis of the virtual surgical tool, virtual surgical instrument including virtual surgical guide or cut block, virtual trial implant, virtual implant component, implant or device, estimated/projected non-visualized portions for one or more devices/implants/implant components/surgical instruments/surgical tools, and/or one or more of a predetermined tissue change/alteration for a shoulder replacement, wherein the one or more digital holograms can be used to determine a humeral resection, arm length, glenoid component version, orientation and/or position, humeral component version, orientation and/or position.


Lang teaches the method of claim 1, wherein outputting the representation further comprises displaying, via the visualization device, a graphical representation of the relationship and displaying the graphical representation of the relationship comprises one or more of: displaying a numerical value of a difference between the current depth and the target depth; and displaying an image of a location of the portion of the anatomy and a location of the tool relative to the portion of the anatomy. See [1606] discloses An OHMD can display or project digital holograms of one or more surgical instruments. Also see [0205] when images of the patient are superimposed onto live data seen through the optical head mounted display, in many embodiments image segmentation can be desirable. Any known algorithm in the art can be used for this purpose, for example thresholding, seed point techniques, live wire, deformable models, statistical models, active shape models, level set methods, marching cubes algorithms, artificial neural networks, deep learning techniques, or combinations thereof and the like. Many of these algorithms are available is part of open-source or commercial libraries, for instance the Insight Segmentation and Registration Toolkit (ITK), the Open Source Computer Vision Library OpenCV, G'MIC (GREYC's Magic for Image Computing), Caffe, or MATLAB (MathWorks, Natick, Mass.). A representative workflow for segmentation and subsequent is provided in FIG. 2.

Claim 4. 
Lang teaches the method of claim 1, wherein: outputting the representation further comprises displaying, via the visualization device, a graphical representation of the relationship, outputting the representation comprises displaying, via the visualization device, a graphical See [1310] discloses they can also have different view angles, e.g. a view angle as the patient is positioned on the OR table, a view angle from the side, front, top, bottom, or oblique views. Thus, the OHMD display can, for example, show a stereoscopic 3D view of the patient's virtual anatomy, e.g. from a pre-operative imaging study, while the standalone or separate computer or display monitor can show a matching AP or lateral intra-operative radiographic view or a matching pseudo 3D laser view of the patient. Also see fig. 17D steps 227-230. At [0104] Lang teaches a depth camera with a 120°X120° angle of view. The examiner interprets the virtual alignments as the graphical representation of the relationship, see [0117].

Claim 5. 
Lang teaches the method of claim 1, wherein displaying the virtual guide comprises projecting the virtual guide via a see-through lens through which a user is able to view the anatomy of the patient. See [0078] discloses an optical head-mounted display (OHMD) can be a wearable display that has the capability of reflecting projected images as well as allowing the user to see through it.

Claim 6. 
Lang teaches the method of claim 5, wherein the portion of the anatomy of the patient is viewable via one or more see-through lenses of the visualization device, the method further comprising displaying the virtual model and displaying the virtual guide via the see-through [1307] the display of the OHMD unit can be used for displaying lower resolution data and/or images, while the display of the display of the standalone or separate computer or display monitor can be used for displaying corresponding or matching or overlapping higher resolution data and/or images.

Claim 7. 
Lang teaches the method of claim 6, wherein displaying the virtual guide comprises displaying one or more of: a virtual axis; or a virtual cutting surface. [0057] discloses FIGS. 18A-F are illustrative examples of displaying a virtual acetabular reaming axis using one or more OHMD's and aligning a physical acetabular reamer with the virtual reaming axis for placing an acetabular cup with a predetermined cup angle, offset, medial or lateral position and/or anteversion according to some embodiments of the present disclosure.

Claim 8. 
Lang teaches the method of claim 1, wherein displaying the virtual guide comprises: displaying, via the visualization device, one or more synthesized views of the tool being used to work on the anatomy. See [0074] discloses the OHMD can display one or more of a virtual surgical tool, virtual surgical instrument including a virtual surgical guide or virtual cut block, virtual trial implant, virtual implant component, virtual implant or virtual device, predetermined start point, predetermined start position, predetermined start orientation or alignment, predetermined intermediate point(s), predetermined intermediate position(s), predetermined intermediate orientation or alignment, predetermined end point, predetermined end position, predetermined end orientation or alignment, predetermined path, predetermined plane, predetermined cut plane, predetermined contour or outline or cross-section or surface features or shape or projection, predetermined depth marker or depth gauge, predetermined angle or orientation or rotation marker, predetermined axis, e.g. rotation axis, flexion axis, extension axis, predetermined axis of the virtual surgical tool, virtual surgical instrument including virtual surgical guide or cut block, virtual trial implant, virtual implant component, implant or device, estimated or predetermined non-visualized portions for one or more devices or implants or implant components or surgical instruments or surgical tools, and/or one or more of a predetermined tissue change or alteration.

Claim 9. 
Lang teaches the method of claim 8, wherein displaying the synthesized views comprises one or more of: displaying a synthesized side view as including a graphical representation of a relationship between the tool and a target vector; or displaying a synthesized top view as including a graphical representation of a relationship between the tool and a target vector. [0386] Using the touch area or other virtual interface, the surgeon can then move the arbitrary virtual plane into a desired position, orientation and/or alignment. The moving of the arbitrary virtual plane can include translation and rotation or combinations thereof in any desired direction using any desired angle or vector. The surgeon can move the arbitrary virtual plane to intersect with select anatomic landmarks or to intersect with select anatomic or biomechanical axes. The surgeon can move the arbitrary virtual plane to be tangent with select anatomic landmarks or select anatomic or biomechanical axes.

Claim 10. 
[0428] an optical marker can be attached to an acetabular reamer used for hip replacement. An image and/or video capture system integrated into or attached to an OHMD can detect the optical marker as it enters the surgeon's field of view triggering a command to display the reaming axis or a virtual display of the reamer with the intended alignment and/or direction for the reaming step; as the optical marker with the surgical instruments exits the surgeon's field of view, the image and/or video capture system can detect it triggering a command to stop the display of the reaming axis or virtual display of the reamer, optionally switching to the next surgical step. Also at [0739] and [0436] disclose two or more optical markers can be integrated into or attached to different a cutting or drilling block or a screw driver, and modifying the drill depth. 

Claims 11 and 20 rejected with similar reasons as set forth in claim 1, above. 
Claims 12-19 rejected with similar reasons as set forth in claims 2-6, 8-10, respectively, above. 

Claim 21 
Lang teaches the method of claim 1, wherein outputting the haptic representation of the relationship comprises causing the tool to vibrate when the current depth of the tool reaches the target depth. See [0156] in a robot assisted procedure with haptic feedback from the robot, the surgeon can use his or her hands in controlling the direction of a surgical instrument. The surgeon can move the head forward. This forward motion is captured by an IMU and translated into a forward movement of a robotic arm holding a surgical instrument along the direction of the surgical instrument. A backward movement of the head can be captured by the IMU and can be translated into a backward movement of the robotic arm holding a surgical instrument along the direction of the surgical instrument.

Claim 22 
Lang teaches the method of claim 1, wherein outputting the audible representation comprises outputting a tone that increases in volume as the current depth of the tool approaches the target depth. See [0508] discloses the alert can be visual, e.g. red warning signs or stop signs or alert signs displayed, or acoustic, or a vibration, or combinations thereof. Any other alert known in the art can be used.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., US 2018/0049622 A1, hereinafter Ryan, and further in view of Mire et al., US 7542791 B2, hereinafter Mire.

Claim 1. 
Ryan teaches a method comprising: displaying, via a visualization device and overlaid on a portion of an anatomy of a patient viewable via the visualization device (see [0005] discloses Visual assistance can be provided in the form of real time visual overlays on the user's field of view in the form of augmented reality or as a replacement of the visual scene in the form of virtual reality), a virtual model of the portion of the anatomy obtained from a virtual surgical plan for an orthopedic joint repair surgical procedure to attach a prosthetic to the anatomy (see [0006] discloses the processing unit maps three-dimensional surfaces of partially exposed surfaces of an anatomical object of interest with data received from the sensor suite; the processing unit establishes a reference frame for the anatomical object by matching the three dimensional surfaces to a three dimensional model of the anatomical object); displaying, via the visualization device and overlaid on the portion of the anatomy, a virtual guide (see [0097]) that guides at least one of preparation of the anatomy for attachment of the prosthetic or attachment of the prosthetic to the anatomy (see [0076] discloses the system 10 can optionally overlay imagery and masks using art-disclosed means in order to obscure objects in the field of view, including but not limited to retractors or soft tissue around an exposure that are not the subject of the procedure to assist in highlighting the area and items of interest. In one embodiment, the external image can be projected with overlays in an augmented reality ("AR") mode. In another embodiment, the external image may be ignored and only computer-generated graphics may be used to display data to the user 106 in a virtual reality ("VR") mode. VR mode is supported if the display device 104 or part thereof is made opaque to block the external visual data or if some other method is used to emphasize to the user 106 that concentration should be on the imagery and not the external imagery); while a tool is being used to prepare the anatomy for attachment of the prosthetic; determining a current depth of the tool; determining a relationship between the current depth of the tool and a target depth obtained from the virtual surgical plan (Ryan at [0119] discloses maintaining a position and planning the current/target and max depth of a drill bit); and outputting a representation of the relationship, wherein outputting the representation comprises either: outputting, via the visualization device, an audible representation of the relationship; or outputting a haptic representation of the relationship (see figs. 32-35, 42-48).
while a tool is being used to prepare the anatomy for attachment of the prosthetic.
However, Mire illustrates in FIG. 6 (see col. 19 lines 13-34) the display 10 configured as a split screen with the right identifying the six degree of freedom display and the left illustrating the pre-acquired image with the center of articulation 168 being the intersection of the X, Y, and Z axes. As illustrated in FIG. 4a, a reamer 170 having a tracking sensor 58 is shown reaming the acetabulum 166. The tracking system 44 is able to accurately identify the navigation of the tip and hind of the reamer 170. As illustrated in FIG. 6, in the right half of the split screen, one can observe that the tip represented by the crosshairs 172 is properly positioned along the X and Y coordinates and within the corresponding safe zones 112, however, the hind portion of the instrument 170, as identified by the circle 174, is angularly offset from the target 168 at the origin. The surgeon can then angularly adjust the hind portion 174 of the instrument 170 until the hind portion 174 is shown in the display 10 as positioned over the crosshairs 172, thereby assuring proper alignment of the reaming device 170 for subsequent proper placement of the acetabular cup implant. By tracking the reamer 170, the surgeon can be relatively confident that an acetabular cup implant will be properly positioned before the implant is even impacted into the acetabulum 166. Also see figs. 1, 7, 22-23, 25-26, col. 19, 35-62.

    PNG
    media_image1.png
    565
    723
    media_image1.png
    Greyscale


	Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mire into teachings of Ryan in order to provide a system and apparatus that assist in precise preoperative planning and intraoperative navigation to position a selected implant. For example, it may be desirable to substantially determine a concise size, shape, volume, etc. of a implant prior to performing a procedure to ensure that the procedure will achieve a selected result. In addition, it is desirable to provide a system that will allow for substantially precise placement and performing of a procedure.

Claims 11 and 20 rejected with similar reasons as set forth in claim 1, above.

Claim 2 taught by Ryan at [0088] that discloses pre-operative planning is performed (optionally using VR for visualization and manipulation of models) using models to identify items including but not limited to: anatomic reference frames, targets for resection planes, volumes to be excised, planes and levels for resections, size and optimum positioning of implants to be used, path and trajectory for accessing the target tissue, trajectory and depth of guidewires, drills, pins, screws or instruments. Fourth, the models and pre-operative planning data are uploaded into the memory of the display device 104 prior to or at time of surgery. This uploading process would most conveniently be performed wirelessly via the radio.



Claim 4 is taught by Ryan in fig. 22 #2202 that can be considered as the side view. Also see [0096] discloses other combinations of real and virtual imagery can optionally be provided. Presentation of data can be in readable form 704 or in the form of imagery including but not limited to 3D representations of tools or other guidance forms.

Claims 5-6 are taught by Ryan at [0082] referring to FIG. 39, the AR headset 3600 includes a display section 3900 having a pair of see through optical displays 3902 for visual augmentation and two tracking cameras 3904 for performing tracking and stereoscopic imaging functions including two-dimensional and three-dimensional digital zoom functions.

Claim 7 is taught by Ryan at [0109] FIG. 25 depicts an exemplary embodiment of a MXUI shown to the user 106 via the display device 104 during positioning of the acetabular shell of a hip replacement procedure wherein a virtual axis 2500 of the acetabular impactor and the virtual target 2400 are shown. Placement of the acetabular impactor is guided by manipulating it to align the virtual axis 2500 with the virtual target 2400.



Claim 9 is taught by Ryan in fig. 44 and [0006] disclose a mixed reality surgical navigation system comprising: a head-worn display device (e.g., headset or the like), to be worn by a user (e.g., surgeon) during surgery, comprising a processor unit, a display generator, a sensor suite having at least one tracking camera; and at least one visual marker trackable by the camera, is fixedly attached to a surgical tool; wherein the processing unit maps three-dimensional surfaces of partially exposed surfaces of an anatomical object of interest with data received from the sensor suite; the processing unit establishes a reference frame for the anatomical object by matching the three dimensional surfaces to a three dimensional model of the anatomical object; the processing unit tracks a six-degree of freedom pose of the surgical tool with data received from the sensor suite; the processing unit communicates with the display to provide a mixed reality user interface comprising stereoscopic virtual images of desired features of the surgical tool and desired features of the anatomical object in the user's field of view.

Claim 10 is taught by Ryan at [0102] discloses a virtual guide point 1806 is shown which is projected into the user's 106 field of view at a specific location relative to the marker 1504. The user 106 places the tip 1804 of the actual stylus 1800 where the virtual guide point 1806 is located according to the user's 106 depth perception thereby connecting his actual view with the virtual view represented by the virtual guide point.



Claim 21 
Ryan teaches the method of claim 1, wherein outputting the haptic representation of the relationship comprises causing the tool to vibrate when the current depth of the tool reaches the target depth. See [0005] discloses tactile assistance can be provided in the form of simple warning haptic feedback or more complex haptic generation with the goal of guiding the user. In the preferred embodiments, the visual (augmented or virtual) assistance will be supplemented by audio or tactile or both audio and tactile feedback.

Claim 22 
Ryan teaches the method of claim 1, wherein outputting the audible representation comprises outputting a tone that increases in volume as the current depth of the tool approaches the target depth. See [0119] discloses if the actual drill bit moves outside a safe target trajectory the color of the virtual target 3400 changes to alert the user and an audible warning is emitted. The distal cross-hair 3504 is positioned at the planned starting point on the surface of the bony. The axial length of the virtual target 3400 and the virtual drill bit 3402 are scaled so that their proximal ends are coincident when the drill reaches its maximum planned depth. The scaling for motions of displacement of the virtual drill bit 3402 is 1:1 when it is far from the virtual target 3400 but expands to a higher magnification for greater precision when closer allowing greater precision.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVID A AMINI/P.E., D.Sc., Art Unit 2613